Citation Nr: 1701064	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to the service-connected atrial fibrillation (AF).


REPRESENTATION

Appellant represented by: Virginia Deparatment of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1996, from November 1996 to April 2000, and from January 30, 2003 to February 10, 2004.  He also served with the Army National Guard, from which he was discharged in 2006.

This appeal arose before the Board of Veterans' Appeals from an April 2007 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The jurisdiction of this case now resides with the Phoenix, Arizona RO.

In August 2016, the Veteran testified before the undersigned via Video Conference.  A transcript of this proceeding has been associated with the claims folder.



FINDINGS OF FACT

The Veteran's diagnosed OSA is not related to any event of service, and is not etiologically related to his service-connected OSA.


CONCLUSION OF LAW

OSA was not incurred in or aggravated by service, nor was it aggravated beyond its natural progression by the service-connected AF.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2006 and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in March 2010, April 2012, and June 2013.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.



Factual background and analysis

The Veteran has testified that he had a long history of AF (which has been service-connected) and symptoms of OSA.  He indicated that he had told physicians in service that he had symptoms of OSA in conjunction with the AF.  He said that in 1993, while stationed at Ft. Ord, he first experienced snoring and that his wife had told him that it sounded as if he had stopped breathing as well.  He reportedly told the doctors at Ft. Ord about these symptoms that they ignored (which he believed was due to their ignorance about OSA).  He then stated that he had undergone a cardiac work-up in Korea, but was told that his symptoms were cardiac in origin; thus, he was never referred to a sleep specialist (he noted that he wasn't even sure that sleep studies were available then).  He also made reference to various medical articles (that he had submitted as evidence) that noted a link between AF and OSA.  Therefore, he believes that service connection for OSA should be awarded.

A review of the record indicates that the Veteran was diagnosed with OSA following a sleep study performed in 2005, after an episode of congestive heart failure (CHF).  As a consequence, a current disability is present.  The questions in this case are whether this disorder was incurred in service or is otherwise related to service, to include to his service-connected AF.

The Veteran's service treatment records showed that he had been diagnosed with AF in 1993 while stationed in Korea.  In April 2000, he was diagnosed with a history of paroxysmal AF that was minimally symptomatic.  In July 2002, he was seen for complaints of intermittent palpitations.  The Veteran was noted to be overweight, with occasional premature ventricular contractions (PVCs).  He had no chest pain, shortness of breath or hypertension.  A Pre-deployment Health Assessment conducted by the Army National Guard in October 2005 noted that he was on a profile for walking due to AF.  It was also noted that he had OSA that had been confirmed in September 2005.  He was noted to have chronic AF with episodes of CHF.  A medical retirement was recommended.  An April 2006 Army National Guard Medical Retention Board noted that the Veteran suffered from continuous positive airway pressure (C-PAP) dependent OSA and shortness of breath due to his AF.  He was placed on a permanent profile due to his OSA and AF.  The Veteran requested Early Reserve Retirement for Disabled Members.  It was determined that he did not meet the medical standards for retention.  While these records reflect that OSA was diagnosed in 2005, there is no indication that this disorder was identified or diagnosed during a period of service.  Therefore, it cannot be found that OSA had its onset in service; as a consequence, direct service connection is not in order.

However, the Veteran has contended that there is an etiological link between his service-connected AF and his later diagnosed OSA.  The Veteran was examined by VA in March 2010.  He informed the examining physician that the approximate date of onset of his OSA was 1994 (his wife had written that this was when she first noted his snoring and gasping for breath at night, see her August 2008 statement).  He said that he often felt sleepy and tired during the day; a couple of years later, he also started to awake with headaches (which have resolved with the use of his C-PAP).  He confirmed that he was first diagnosed with OSA in 2005.  The examiner diagnosed severe OSA.  The examiner then stated that "Veteran's OSA is not caused by or is not a result of his s.c. Afib s/p [status post] CHF.  It is the other way around: Veteran's Afb s/p CHF is at least as likely as not caused by his OSA."  The examiner indicated that the opinion was based on the following:

Results from research done by the Mayo Clinic [cite omitted] show that there is a pathogenic relationship between OSA and Afib through hypoxemia that happens during the apneic episodes of OSA (in veteran's case, many of them and prolonged, because his sleep study showed he has severe OSA), this hypoxemia in turn caused hypoxia in the atrial myocardium which gives rise to the atrial fibrillation.  Veteran reported the onset of his OSA symptoms was in 1994...preceding his first documented atrial fibrillation was on 7/24/2002 (during recovery of an exercise stress test).

The Veteran submitted a statement from his private physician at REM Medical dated in March 2010.  He was noted to be under care for severe OSA.  The physician stated that "He does have a history of intermittent atrial fibrillation.  Research has clearly established obstructive sleep apnea as a contributing factor to atrial fibrillation and I would feel that [the Veteran's] sleep apnea clearly contributes to his atrial fibrillation.  I think the sleep apnea unless it is treated contributes significantly to the risk of recurrence."

VA re-examined the Veteran in April 2012.  The examiner had been diagnosed with OSA in September 2005, for which he uses a C-PAP.  He reported no current signs or symptoms attributable to the OSA.  No etiological opinion was provided.  In May 2012, after a complete review of the claims folder, an opinion was proffered.  The examiner stated that it is was less likely than not the diagnosed OSA was incurred in or caused by his service.  The examiner stated that:

This reviewer failed to find reports in those years of a sleep difficulty pattern of sleep apnea.  The only breathing difficulties appeared to be with self-reported, and later documented, attacks of cardiac arrhythmia (atrial flutter and or fibrillation).  These episodes were clearly not just nocturnal.  Many notes indicate that could come on at any time.  A note 8/25/97 states that they were not especially associated with rest or exertion, although one note did state an episode started while doing pushups.  Had his arrthymia's consistently awakened his from sleep one could postulate this might be due to unrecognized sleep apnea, but the records do not indicate such an association.

The examiner also rendered an opinion as to whether the service-connected AF was related to or aggravated the diagnosed OSA.  The examiner opined that the claimed OSA was less likely than not due to or the result of the service-connected AF.  The examiner then stated that: 

There are several factors to consider.  Obstructive sleep apnea is an upper respiratory tract and ventilatory impairment of one sort or another.  It is not caused by atrial fibrillation.  Re heart failure, the veteran had an isolated event; he is not in chronic heart failure.  Regarding the question of his arrthymia causing his sleep apnea to abnormally progress, it has not.-CPAP completely controls the condition.  In addition, he reported that he is now rarely bothered by the fibrillation.

Another VA examination was performed in June 2013.  His diagnosis of OSA was noted, as well as his lack of symptoms while on the C-PAP.  After reviewing the record, the opinion remained unchanged from the May 2012 opinion.

After a careful review of the evidence of record, the Board finds that entitlement to service connection for OSA has not been established.  While the Veteran does have a current diagnosis of OSA (well-controlled on a C-PAP), there is no evidence to support a finding that this condition had its onset during service.  The Veteran and his wife have stated that he began to experience OSA symptoms in service; however, there is no documentation that such symptoms were noted during his periods of service.  On the contrary, the VA examiner has opined that his self-reported breathing difficulties were related to his cardiac arrhythmia and not to OSA.  OSA was not diagnosed, following a sleep study, until 2005, and not during a period of active duty.  The Veteran has also presented evidence and medical treatises that suggest an etiological relationship between AF and OSA.  However, the VA examiner has clearly opined that the Veteran's arrthymia had not caused the OSA to abnormally progress, noting that the OSA is controlled by his C-PAP and commenting that the Veteran is now rarely bothered by his AF.  

The Board must address the Veteran's lay assertions as well as the medical evidence.  Generally, lay evidence is competent with regard to identification of a disease with "unique and readily identifiable features" which are "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); 38 C.F.R. § 3.159(a)(2). 

The Board finds that determining the onset of OSA or opining on its cause, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such opinions require knowledge of the potential causes of this disease or disorder and the medical question of whether a disease is etiologically related to another disorder.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's and his wife's lay statements are not competent evidence of an etiologic relationship between his OSA and his service, to include the service-connected AF.  

The Board notes that the Veteran has submitted medical treatises that suggest a link between OSA and AF.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 2229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In the instant case, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to his case.  Therefore, they are not persuasive as to the cause of the Veteran's OSA.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993), Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

 While the Veteran has never alleged that his OSA was aggravated by his last period of service with the National Guard, the examiner rendered an opinion as to aggravation in May 2012.  The examiner stated that the OSA that had been diagnosed in October 2005 (thus existing prior to his last period of service) was not aggravated by that service.  The examiner indicated that because he was rarely bothered by AF, it did not cause the OSA to abnormally progress.  Moreover, the OSA is well-controlled and no treatment or worsening of this disorder was mentioned at the time of his separation from the National Guard.

Finally, the Board does note the statement submitted by the Veteran's physician at REM Medical.   This physician had noted research that had established that obstructive sleep apnea is a contributing factor to atrial fibrillation.  The examiner stated that he felt that OSA contributed to the Veteran's AF.  The doctor stated that "I think the sleep apnea unless it is treated contributes significantly to the risk of recurrence."   However, the Board finds that this statement is too speculative in nature, see Bostain v. West, 11 Vet. App. 124 (1998) and Warren v. Brown, 6 Vet. App. 4 (1993).   In addition, the examiner provided no rationale for the opinion offered.  Therefore, greater weight will be afforded to the VA examinations and their findings.  

The fact remains that there is no indication that the Veteran's OSA either began in service or is related to or aggravated by his service-connected AF.  As such, the Board concludes that service connection for OSA is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Dersinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for OSA, to include as secondary to the service-connected AF, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


